The crucial issue in this case is whether the defendant, William J. Bound, was properly discharged *Page 50 
by the trial court on motion to quash for lack of a speedy trial.
Defendant was charged with a non-capital offense allegedly committed on January 9, 1972, before the effective date6
of the provisions of the new criminal code governing such offenses. He was indicted on October 6, 1972.
He was not arrested, detained in jail, held on recognizance or otherwise under the control of the authorities until his arrest on December 21, 1973. Therefore, neither the former nor the amended versions of the Ohio Criminal Code controlling speedy trial applied to him.7 Nevertheless, he was under the protection of the Constitutions of the United States and of the State of Ohio. Apparently applying the provisions of those documents8 the trial judge, after allowing the defendant to withdraw a plea of guilty, granted defendant's motion to quash.9
Constitutional speedy trial is to be determined under federal constitutional standards by a consideration of four factors, "length of delay, reason for delay, defendant's assertion of his right, and prejudice to the defendant," Barker v. Wingo (1972),407 U.S. 514, 530, 33 L. Ed. 2d 101, 117. However, the defendant need not make an "affirmative demonstration" of prejudice to establish a federal claim for lack of speedy trial. See Moore v. Arizona (1973), 414 U.S. 25, 25-28,38 L. Ed. 2d 183, 185-186. What is required *Page 51 
is a balancing of the factors announced in Wingo to weigh the conduct of both the prosecution and the defendant. The blend of factors will determine on an ad hoc basis whether a defendant has been denied a speedy trial. Barker v. Wingo,407 U.S. 529-533, 33 L. Ed. 2d 116-119, for:
". . . none of the four factors identified above . . . [is] either a necessary or sufficient condition to the finding of a deprivation of the right of a speedy trial. Rather, they are related factors and must be considered together with such other circumstances as may be relevant. In sum, these factors have no talismanic qualities; courts must still engage in a difficult and sensitive balancing process . . ." Id.407 U.S. 533, 33 L. Ed. 2d 118. (Emphasis added).
While the Supreme Court of the United States has declined to consider pre-arrest delay as activating speedy trial considerations, United States v. Marion (1971), 404 U.S. 307,321, 30 L. Ed. 2d 468, 479, the federal position does not mark the outer limit to which a state may go in protecting rights. See Ker v. California (1963), 374 U.S. 23, 33-34,10 L. Ed. 2d 726, 737-738.10 Ohio is a state that has gone beyond the federal constitutional standard and does consider the time before charge in determining speedy trial. State v. Meeker
(1971), 26 Ohio St.2d 9, 18. Because the state could have charged the defendant in Meeker with four crimes at the time of his apprehension but chose to confine the indictment to one until six years later, the uncharged three were vulnerable to dismissal for lack of a speedy trial.
The action of the trial judge in the present case is protected by the presumption of regularity. This presumption necessarily includes the proposition that he was aware of the law of Ohio at the time of his ruling. Under Meeker he was privileged to consider pre-indictment as well as post-indictment delay (a period of more than 2 years before the initial plea), the activity of the state in its efforts to apprehend *Page 52 
the defendant after the crime and after the indictment, the reasons which motivated activity or lack of it during both periods, and the degree to which the defendant's own actions may have made him notorious and available or, conversely, contributed to the delay.
Considering the trial judge's obligation to weigh the evidence germane to the motion, his obligation to blend factors without investing any one of them with "talismanic" quality, his obligation under Ohio law to consider pre-indictment as well as post-indictment delay, and the presumption of legality which accompanies his acts, his decision cannot be overturned by a reviewing court unless it can be said that he abused his discretion.
If abuse of discretion means in this instance that no reasonable mind could have concluded as the trial judge did,11 I disagree. If it means "perversity of will, passion, prejudice, partiality or moral delinquency,"12 I am even less persuaded. And were the abuse to mean no more than " `an unreasonable abitrary or unconscionable attitude on the part of the court,' "13 I cannot agree that on this record the trial judge's action deserves the brand, "unreasonable, arbitrary or unconscionable."
I would affirm.
6 January 1, 1974.
7 See State v. Perkins (1974), 40 Ohio App.2d 406, a decision of this court which effects a reconciliation of old and new statutory speedy trial provisions to comport with constitutional provisions for Equal Protection.
8 See the statement by the Court at Tr. 72:
"THE COURT: The Court finds in this case that there was an unreasonable delay in bringing the defendant to trial, a delay that was not caused by the defendant and by reason thereof the defendant's constitutional rights to a speedy trial have been violated.
"Therefore the defendant's motion to quash the indictment against him is granted."
9 I agree with the majority disposition of Assignment of Error No. I where the issue was the propriety of a motion to quash — a procedure device not recognized under the New Rules of Criminal Procedure effective July 1, 1973.
10 There is a possible implication in the Marion case that the question of the effect of actual prejudice due to a pre-arrest delay is still open, United States v. Marion,404 U.S. at 321-322.
11 Not every abuse of discretion involves arrival at a conclusion that no reasonable mind could reach on the evidence. But it would seem that any such unsupported conclusion would be an example of such abuse.
12 Alliance v. Joyce (1892), 49 Ohio St. 7, 22, quoting Hogeboom, J., in The People v. NYCRR CO. (1864), 29 N.Y. 418,431.
13 This is a quote in State, ex rel., v. Turnpike (1953),159 Ohio St. 581, 590-591, attributed to Steiner v. Custer (1940),137 Ohio St. 448. The quote is from the syllabus and, given the Ohio view of syllabi in Supreme Court opinions, is accurate. This exact rhetoric does not appear in the text in Steiner but clearly the spirit is there. *Page 53